Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II and Species 1 in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022. After a full review of Applicant’s disclosure, Claim 17 is also withdrawn as the elected Species 1 does not include first and second extension portions that are connected to the forefoot portion, the midfoot portion and the hindfoot portion; i.e. the first and second extension portions of Species 1 are only shown in the forefoot. Claims 6 and 8-16 are currently pending examination.

Claim Objections
1.	Claim 14 is objected to because of the following informalities: Claim 14 recites “the indicator line”, this appears to be an error as claim 6 does not introduce an indicator line. The limitation in Claim 14 should read “an indicator line”, in order to comply with antecedent basis. Additionally, Claim 14 recites “the indicator line is one of perforated, partially cut and of reduced thickness”, this is improper Markush group format and should read “the indicator line is selected from the group comprising perforated, partially cut, and of reduced thickness” OR “the indicator line is perforated, partially cut, or of reduced thickness” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 6, 8-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roon (US 2014/0068837).
Regarding Claim 6, Roon discloses a combination with a shoe (para.28), a cushioning insert (100; para.13), comprising: a first portion (underfoot portion of 102) including at least one of a forefoot portion, a midfoot portion and a hindfoot portion (see annotated Figure below); and a second portion (108) including an extension (one of 108) connected with the first portion (as seen in Fig.2), the extension positioned along at least an inner surface of a side of the shoe and an inner surface of a top of the shoe (para.17 & 28; i.e. the lower portion of 108 would be positioned along an inner side of the shoe and the top portion of 108 would be positioned along an inner top of the shoe, inasmuch as has been claimed by Applicant).

    PNG
    media_image1.png
    379
    541
    media_image1.png
    Greyscale

Regarding Claim 8, Roon discloses an insert of claim 6, wherein the second portion (108) extends along a length of the first portion (underfoot portion of 102)(as seen in Fig.2).
Regarding Claim 9, Roon discloses an insert of claim 6, wherein the second portion (108) extends along a rear portion of the shoe (as seen in Fig.2, 108 in the heel region would extend along a rear portion of the shoe). 
Regarding Claim 10, Roon discloses a cushioning insert (100), comprising: a foam layer (para.13) including a forefoot portion, a midfoot portion and a hindfoot portion (see annotated Figure above); and first (medial portion of toe end 108) and second (lateral portion of toe end 108) extension portions extending from opposed sides (i.e. one from the medial side & one from the lateral side) of the forefoot portion and sized such that, when inserted into a shoe (para.28), the first and second extension portions wrap around an inner surface of the shoe and contact one another (as seen in Fig.2, the medial and lateral portions of the toe end 108 meet in the middle of the toe end 108 and, therefore, contact one another).
Regarding Claim 11, Roon further discloses an insert of claim 10, further comprising third (heel end 108) and fourth (heel medial 108) extension portions extending from the hindfoot portion and sized such that, when inserted into a shoe (para.28), the third and fourth extension portions wrap around an inner surface of a heel portion of the shoe and contact one another (para.17).
Regarding Claim 13, Roon discloses an insert of claim 6, further comprising an indicator line separating the first portion and the second portion (as seen in Fig.2; i.e. line seen around underfoot portion of 102, between the underfoot portion of 102 and 108).  
Regarding Claim 15, Roon discloses an insert of claim 6, wherein the second portion (108) includes a second extension (second of 108), the second extension being separated from the first portion (i.e. the free end of a second of 108 is separated from the first portion, as it is a free end).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roon (US 2014/0068837) in view of Xia (US 6,481,120).
Regarding Claim 12, Roon discloses an insert of claim 6, wherein the first portion and second portion are formed of a material having a thickness (para.13; Fig.2 & 3a-3d). Roon does not disclose the thickness of the material being in a range from 1/16 inch to 1/2 inch. However, Xia teaches an insert (10) being formed of material with a thickness in a range from 1/16 inch to 1/2 inch (Col.4, lines 7-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material thickness of the first and second portions of Roon to be in a range from 1/16 inch to 1/2 inch, as taught by Xia, in order to provide a thin insert that still imparts cushioning to the foot of a user. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 14, Roon discloses the invention substantially as claimed above, including an indicator line (as seen in Fig.2; i.e. line seen around underfoot portion of 102, between the underfoot portion of 102 and 108). Roon does not disclose wherein the indicator line is one of perforated, partially cut and of reduced thickness relative to the first portion and the second portion. However, Xia teaches an insert (10) having an indicator line that is perforated or of reduced thickness (Col.8, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator line of Roon to be perforated or of reduced thickness, as taught by Xia, in order to provide an insert that can be easily modified in size to custom fit a wearer and the shoe being worn by the wearer.

Regarding Claim 16, Roon discloses an insert of claim 6, wherein the foam layer having a thickness (para.13; Fig.2 & 3a-3d). Roon does not disclose the foam layer having a thickness in a range from 1/16 inch to 1/2 inch. However, Xia teaches an insert (10) being formed of foam (Abstract) with a thickness in a range from 1/16 inch to 1/2 inch (Col.4, lines 7-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam layer of Roon to be in a range from 1/16 inch to 1/2 inch, as taught by Xia, in order to provide a thin insert that still imparts cushioning to the foot of a user. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732